DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
Status of Claims
Claims 3-6 are cancelled. Claims 1 and 7 are amended, wherein claim 1 is an independent claim. Claims 1, 2, 7 and 8 are currently examined on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “…a second thermal insulating pad disposed on the top of the inner wall…” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation “the thermal transmittance," “the extension parts” and “the bending part”. There is insufficient antecedent basis for these limitations in the claim.
The recited in claim 1 “… a thermal insulation pad… the thermal insulation pad …comprises a first thermal pad… and a second thermal pad…” constitutes an indefinite subject matter. While reciting the broad recitation “a first thermal pad and a second thermal pad”, the claim also recites “a thermal insulation pad” which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Therefore, the metes 
The recited in claim 1 “…a second thermal insulating pad disposed on the top of the inner wall and the outer wall and between extension part of the inner wall and extension part of the outer wall…” constitutes an indefinite subject matter. It is not clear what “a second thermal insulating pad disposed on the top of the inner wall and the outer wall and between extension part of the inner wall and extension part of the outer wall” means. According to online dictionary https://www.thefreedictionary.com/top, “top” is defined as “the uppermost part, point, surface, or end”; it appears that the instantly claimed location of the second thermal insulating pad is not conform with the instant disclosure for example the instant fig 1 does not show any structure on the top (uppermost) of the inner wall. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 2, 7 and 8 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 7 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Anttila et al (US 20080053372 A1, “Anttila”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Anttila.
Regarding claim 1, Anttila (entire document) teaches a member (reflective screen) of a monocrystal growth furnace comprising an inner part /shield (for example 32/32a) (wall) extended to a part (for example 33a), an outer part /shield (for example 30/30a) (wall) extended to a part (for example 33c), a thermal insulating part (for example 31/31a) (material) and a thermal insulating pad (for example 33b) sandwiched between the inner wall and the outer wall (figs 1, 3-6 and 8, 0065, 0073, 0087, 0088, 0095, 0096, 0110, 0111), wherein the reflective screen (member) comprises a conical shaped member (an inverted cone-shaped body) and an extension part (for example parts 33a/33c) extended from the upper end of the body (figs 1, 3-6 and 8, 0062, 0065, 0066, 0087, 0088, 0096, 0110, 0111), the member (reflective screen) comprises a thermal insulation part 31b (a first thermal insulating pad) disposed on a bottom portion of the inner wall and the outer wall (fig 8, 0110 and 0111), wherein the first thermal insulating pad (for example part 31b) is disposed vertically (also having a slant surface) on the bottom of the inner wall (fig 8, 0110 and 0111); a second thermal insulating pad (for example the portion comprising part 33b connected to a top portion of part 31/31a forming a bending part) disposed on a top portion of the inner wall/shield and the outer wall/shield and between extension part of the inner wall/shield and extension part of the 
Anttila teaches the instantly claimed structural elements arrangement including the thermal insulating pad, the inner wall and the outer wall, as addressed above. Even if it is not clearly envisaged that the thermal insulating pad reduces the thermal transmittance between the inner cylinder and the outer cylinder, it still would have been reasonably expected that the thermal insulating pad of Shang is capable of performing the function of reducing a thermal transmittance between the inner wall and the outer wall. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Regarding claim 8, Anttila teaches a monocrystal growth furnace comprises a furnace body (abstract, 0115, 0116), a crucible disposed in the furnace body (0088-0089), and the reflective screen of claim 1, the reflective screen (member) is above the crucible (fig 1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anttila as applied to claim 1 above, and further in view of Shi et al (CN 102644104 A, machine translation, “Shi”).
Regarding claim 2, Anttila teaches the thermal insulating pad as addressed above, and further teaches that the thermal insulating pad is graphite felt (0095, 0111, 0160, 0211), but does not explicitly teach that the material of the thermal insulating pad comprises quartz. However it is known that both graphite felt and quartz can be used as a material of thermal insulation layer as taught by Shi (0029, claims 5 and 6), graphite felt and quartz are functional equivalents when being used as insulating material. Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Anttila with the quartz material of Shi as an alternative to carbon felt in order to provide suitable thermal field device for producing silicon ingot (Shi, 0002, claims 5 and 6). Further, it is well-settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive because the arguments do not apply to the new ground of rejection as provided above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HUA QI/           Primary Examiner, Art Unit 1714